Citation Nr: 1401901	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-06 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for service-connected chronic prostatitis post transurethral resection prior to March 2, 2010, and an increased evaluation in excess of 40 percent thereafter.

2. Entitlement to an initial compensable evaluation for service-connected erectile dysfunction (ED).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified at a Board hearing in August 2010 before a Veterans Law Judge who is no longer with the Board.  A veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  38 C.F.R. § 20.707 (2013).  Thus, he presented testimony before the undersigned at a Board hearing in September 2013.  The transcripts of the hearings are of record.

A review of the Virtual VA paperless claims processing system reveals pertinent VA treatment records (CAPRI) from October 2010 to February 2012.  At the moment, there are no pertinent documents uploaded in the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Here, the purpose of the Board remand is to obtain additional relevant records, particularly VA records identified at the September 2013 Board hearing, and order a new VA examination to assess the current nature and severity of the service-connected prostate disability as the Veteran alleged his disability had worsened.  See 38 C.F.R. § 3.159(c).

Additionally, the Board directs the RO to issue a statement of the case (SOC) regarding the issue of entitlement to an increased rating for ED, for which a timely notice of disagreement has been filed.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As the RO has not yet issued an SOC regarding the issue of an initial compensable evaluation for service-connected ED, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain copies of any outstanding VA records, to include any VA treatment records from the Washington, D.C. VAMC from February 2012 to present previously referenced in the casefile.  In particular, the RO must request records from visits to a VA urologist in February 2013 with subsequent follow-up as noted at the September 2013 Board hearing.

If there are outstanding private treatment records, the necessary steps, to include obtaining proper authorization to obtain relevant records should be taken to associate them with the record.  

2. Furnish the Veteran and his representative an SOC regarding the issue of entitlement to an initial compensable evaluation for service-connected ED.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2013).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

3. After expiration of the appeal period for the ED claim, provide the Veteran an appropriate examination.  If the Veteran perfects the ED appeal, provide an examination to determine the current nature and severity of the ED and the prostatitis.  If the Veteran does not perfect the ED appeal, provide an examination to determine the current nature and severity of prostatitis only.  The examiner must be provided access to the Veteran's claims folder, to include access to the records contained in Virtual VA, and a copy of this remand.  All relevant tests should be performed.  The examiner must provide supporting explanations for all conclusions reached.

Regarding the ED if necessary, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of his ED.  Determine whether, in addition to loss of erectile power, the Veteran has penis deformity.  The examiner must also provide an opinion as to the baseline level of severity of ED that existed before the aggravation by prostatitis and resulting surgeries and the level of severity of ED after the aggravation took place.  If such an opinion cannot be provided, the examiner must provide a supporting explanation.

Regarding the prostatitis, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of his prostate disability.  Specific attention is to be directed to recording the frequency of the Veteran's urinary voiding during the daytime and at night, as well as to the frequency of any need to change protective undergarments (or absorbent materials).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim or claims for increased evaluations (depending upon if an appeal is perfected as to ED), including on an extraschedular basis, must be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


